Citation Nr: 1713362	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for neurobehavioral effects, to include as due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1954 to June 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama and Louisville, Kentucky.  The February 2011 decision denied TDIU, and the June 2014 decision denied service connection for neurobehavioral effects.

In his October 2016 substantive appeal, the Veteran requested a Board videoconference hearing; he withdrew his request in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for neurobehavioral effects is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes that he is unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities, including posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim for TDIU.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is unable to be employed because of his service-connected disabilities, principally his PTSD.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

At the time the Veteran filed his application for TDIU, he was service connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 40 percent disabling; and tinnitus, evaluated as 10 percent disabling.  Thus, he had a combined disability rating of 70 percent at the time he filed his application for TDIU.  The Board finds that the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) at all times during the appeal period.  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

In his Application for Increased Compensation Based on Unemployability, the Veteran stated he had a ninth grade education and was previously employed as a pipe welder.

In an August 2010 letter, the Veteran's doctor stated that due to his multitude of medical problems, he was unable to be gainfully employed at any profession.

A January 2011 VA general medical examination noted the Veteran was capable of regular duty employment based on his service-connected conditions alone.

An April 2012 follow-up letter from the Veteran's doctor noted the Veteran was totally and permanently disabled due to heart problems, PTSD, his age, and frailty.

In a December 2013 vocational assessment, a private psychologist noted that the Veteran had markedly impaired social and occupational functioning due to his service-connected PTSD, in particular with regard to ability to stay on task and adapt to work settings.  The psychologist noted the Veteran was unable to perform any occupations in the labor market due to his PTSD, even assuming he were a younger person without any physical or educational limitations, and that he had functioned at that level for the entire appellate period.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment, and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Specifically, the letters from the Veteran's doctor and the VA opinion have little probative value, as the former attributes the Veteran's unemployability to a number of factors, not only his service-connected disabilities, and the latter is not supported by adequate rationale.  Thus, the only probative evidence of record is the December 2013 vocational assessment that opines that the Veteran's PTSD symptoms rendered him unemployable.

Considering the severity of the Veteran's service-connected PTSD, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities, to include PTSD.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal for service connection for neurobehavioral effects.

The Veteran contends he has neurobehavioral effects due to exposure to contaminated water at Camp Lejeune.  Considering the evidence of record and that conceded exposure, the Board finds that a remand for an opinion is necessary.

In light of the above, the Board finds a remand is necessary to obtain an opinion with respect to whether the Veteran's dementia is etiologically related to exposure to contaminated drinking water at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the neurobehavioral effects on appeal; this specifically includes treatment records from the Gulf Coast Veterans Health Care System from November 2015 to the present.

2. After completing directive (1), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature and etiology of the Veteran's neurobehavioral effects.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neurobehavioral effects are related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's conceded exposure to contaminated water while stationed at Camp Lejeune.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for neurobehavioral effects, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


